ACCEPTED
                                                                                           12-15-00111-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                      7/23/2015 4:10:10 PM
                                                                                             CATHY LUSK
                           CAUSE NO. 12-15-00111-CR                                                 CLERK


 CHARLIE JOSEPH MOTES                      §   IN THE
                                           §
 VS.                                       §   TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §   OF APPEALS              TYLER, TEXAS
                                                                  7/23/2015 4:10:10 PM
                               MOTION TO                               CATHY S. LUSK
                                                                           Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 114TH Judicial District Court of Smith County,

       Texas.

2.     The case below was styled      State of Texas v. Charlie Joseph Motes and

       numbered 114-1777-13.

3.     Appellant was convicted of Evading Detention with a Vehicle. Appellant was

       assessed a sentence of ten (10) years confinement in TDCJ-ID.

5.     Notice of Appeal was given on April 30, 2015.

6.     The Clerk's Record was filed on May 21, 2015; the Reporter's Record was filed

       on May 21, 2015 and June 23, 2015.

7.     The Appellant’s Brief is due on July 23, 2015. Counsel requests the Court an

       extension of thirty (30) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

             A.     Appellant’s Brief in Donald Powell v. State of Texas, cause no. 12-

                    14-00355-CR on July 6, 2015;

             B.     Appellant’s Petition for Discretionary Review in Fatima Rahman

                    v. State of Texas, cause no. PD-0724-15 on July 13, 2015;
            C.     A subsequent writ of habeas corpus in Ex parte Clifton Williams,

                   cause number WR-71,296-02 with the Court of Criminal Appeals

                   on July 15, 2015;

            D.     Appellant’s Brief in Ricky Harris v. State of Texas, cause no. 12-

                   15-00104-CR on July 20, 2015;

            E.     Appellant’s Brief in Oscar Perkins v. State of Texas, cause no. 12-

                   15-00001-CR on July 22, 2015.

9.    Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Eastern District of Texas - Tyler

      Division, and hearings in Smith and Van Zandt Counties.

10.   Lastly, Appellant’s Counsel has the following briefs pending:

            A.     Appellant’s Brief in Harold Bass v. State of Texas, cause no. 12-

                   15-00071-CR on July 30, 2015;

            B.     Appellant’s Brief in Christopher McLemore v. State of Texas,

                   cause no. 12-15-00091-CR on August 5, 2015;

            C.     Appellant’s Brief in Joe Pittman v. State of Texas, cause no. 12-15-

                   00009-15 on August 12, 2015;

            D.     Appellant’s Brief in John T. Congleton v. State of Texas, cause no.

                   12-15-00124-CR on August 19, 2015;

            E.     Appellant’s Brief in Brittany Michelle Barrett v. State of Texas,

                   cause nos. 12-15-00145-CR, 12-15-00146-CR, and 12-15-00147-CR

                   upon completion of the Clerk’s Record and Reporter’s Record;

            F.     Appellant’s Brief in Gaylord Stevens v. State of Texas, cause nos.

                   12-15-00162-CR, 12-15-00163-CR and 12-15-00164-CR upon the

                   completion of the Reporter’s Record;

            G.     Appellant’s Brief in Sidney Lynch v. State of Texas, cause no. 12-

                   15-00167-15 upon the completion of the Reporter’s Record; and

            H.     Appellant’s Brief in Hubert Benjamin v. State of Texas, cause no.
                    12-15-00172-CR upon the completion of the Reporter’s Record.

      Counsel is also on the planning committee for, and attending the State Bar of

      Texas Advanced Criminal Law Course in San Antonio from July 27 through 30

      and the moderator for the half day panel on July 30.

11.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

12.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of thirty (30) days, and for such other and further

      relief as the Court may deem appropriate.

                                         Respectfully submitted,



                                         Law Office of James W. Huggler, Jr.
                                         100 E. Ferguson, Suite 805
                                         Tyler, Texas 75702
                                         Tel: (903) 593-2400
                                         Fax: (903) 593-3830
                                         Jhugglerlaw@sbcglobal.net

                                         By: /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.
                                         State Bar No. 00795437
                                         Attorney for APPELLANT



                            CERTIFICATE OF SERVICE


      This is to certify that on July 23, 2015, a true and correct copy of the above and

foregoing document was served on Mike West, Smith County District Attorney’s Office,

100 North Broadway Ave., 4th Floor, Smith County Courthouse, Tyler, Texas 75702,

by regular mail, fax, hand delivery, or electronic filing.



                                          /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.